DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2015/0298290 A1 to Ishida et al. (hereinafter “Ishida”).

Referring to Applicant’s independent claim 5, Ishida teaches a boron nitride polycrystal (See Abstract) comprising a cubic boron nitride and impurities (par. [0035]), the cubic boron nitride having an average grain size of not more than 150 nm, and more preferably of not more than 100 nm (pars. [0021-22], [0034], [0039]; Ishida teaches a smaller average particle size is more preferable and the lower limit thereof therefore does not need to be limited), a ratio b/a being not more than 0.085 in measurement of Knoop hardness at 23°C±5°C under a test load of 4.9 N (par. [0034]), the ratio b/a being a ratio between a length a of a longer diagonal line and a length b of a shorter diagonal line of a Knoop indentation (par. [0034]). The average grain size taught by Ishida renders obvious Applicant’s claimed range.  The ratio b/a taught by Ishida renders obvious Applicant’s claimed range.  The average grain size taught by Ishida encompasses Applicant’s claimed range of “less than 20 nm”.  The ratio b/a taught by Ishida encompasses Applicant’s claimed range of “less than or equal to 0.07”. MPEP 2144.05 [R-10.2019] (I) The teaching of “a total content of the impurities being less than 2000 ppma” is obvious in light of the teachings of Ishida. Ishida teaches the boron nitride polycrystal comprises MPEP 2112.01 [R-10.2019] (I),(II) Given all these similarities in the physical properties of Ishida and Applicant’s claimed invention, there is a reasonable expectation the boron nitride polycrystal taught by Ishida exhibits and possesses Applicant’s claimed “total content of the impurities” according to Applicant’s claim language.  For this reason, the teaching of “a total content of the impurities being less than 2000 ppma” is obvious in light of the teachings of Ishida. Likewise, the teaching “wherein in the measurement of the Knoop hardness, the Knoop hardness is 40 to 60 GPa” is obvious in light of the teachings of Ishida.  In Table 1, Ishida teaches working example 1 is a sintered compact containing a mixture of cubic boron nitride and wurtzite boron nitride that exhibits and possesses an average grain size of 28 nm, a ratio b/a value of 0.072, and a hardness of 43 GPa (See Table 1). The proportions of average grain size and ratio b/a values taught by Ishida (See working example 1 of Table 1) are so close that prima facie one skilled in the art would have expected them to have the same properties, e.g., the hardness value measured in GPa. MPEP 2144.05 [R-10.2019] (I) For this reason, “wherein in the measurement of the Knoop hardness, the Knoop hardness is 40 to 60 GPa” is obvious in light of the teachings of Ishida. 

Referring to Applicant’s claim 7, Ishida teaches the boron nitride polycrystal includes not less than 0.01 volume % of a wurtzite type boron nitride (par. [0023]). The claimed wurtzite type boron nitride content taught by Ishida renders obvious Applicant’s claimed range. The claimed MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, Ishida teaches the boron nitride polycrystal includes 0.01 volume % to 0.5 volume % of a compressed hexagonal boron nitride (par. [0024]). The claimed compressed hexagonal boron nitride content taught by Ishida renders obvious Applicant’s claimed range. The claimed compressed hexagonal boron nitride content taught by Ishida encompasses Applicant’s claimed range of “more than or equal to 0.01 volume % to less than or equal to 0.5 volume %”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 9, Ishida teaches a cutting tool comprising the boron nitride polycrystal recited in claim 5 (pars. [0002], [0026], [0064], [0066]).

Referring to Applicant’s claim 10, Ishida teaches a wear-resisting tool comprising the boron nitride poly crystal recited in claim 5 (pars. [0002], [0027], [0064], [0066]).

Referring to Applicant’s claim 11, Ishida teaches a grinding tool comprising the boron nitride polycrystal recited in claim 5 (pars. [0002], [0028], [0064], [0066]).

Allowable Subject Matter
Claims 1-4 and 12 have been found allowable over the cited prior art of record.
The prior art does not disclose nor render obvious all the cumulative limitations of independent claims 1 and 12 with particular attention to “a high-pressure phase boron nitride”.
Applicant’s specification as originally filed at page 7, ll. 20-22 discloses the following: “More specifically, the term "high pressure phase boron nitride" refers to a cubic boron nitride, a wurtzite type boron nitride, and a compressed hBN.” In contrast, the Cerutti reference teaches preparing boron-rich polycrystalline CBN particles by processing mixtures of hexagonal boron nitride (HBN) powder and either elemental boron or various boron containing compounds, e.g. AlB12 as described in British Pat. No. 1,513,990 and another process involves generating excess boron on the surface of oxide-free HBN prior to its conversion to cubic boron nitride (col. 3, ll. 23-30). However, Cerutti reference does not teach the hexagonal boron nitride disclosed therein is compressed boron nitride according to the definition of the claim term “high pressure phase boron nitride” recited in Applicant’s independent claims 1 and 12. For this reason, there is no obvious reason to modify the teachings of Cerutti using the Corrigan reference and teach “a high-pressure phase boron nitride” according to Applicant’s independent claims 1 and 12.

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive.
Applicant asserts the Ishida reference teaches away from the cubic boron nitride having an average grain size of less than 20 nm as claimed.  Applicant asserts the Ishida reference merely discloses the cubic boron nitride has an average grain size of not more than 150 nm.  Applicant asserts further Ishida teaches, for production, the lower limit of the cubic boron nitride is 20 nm.  For this reason, Applicant asserts the Ishida reference teaches away from any modifications that would result in the claimed invention.
The Office disagrees.  While the Ishida reference teaches a cubic boron nitride average particle size lower limit of 20 nm for production purposes, said embodiment represents a preferred embodiment. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP 2123 [R-08.2012] (I) “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” MPEP 2123 [R-08.2012] (II) Ishida’s broader teachings teach the cubic boron nitride average particle size lower limit does not need to be limited (par. [0039]), which constitutes a separate, nonpreferred embodiment.  For this reason, Applicant’s remarks and claim amendment are not considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731